786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MELVIN KIRK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-3326
United States Court of Appeals, Sixth Circuit.
2/10/86

S.D.Ohio
AFFIRMED
On Appeal from the United States District Court for the Southern District of Ohio
Before:  ENGEL, KENNEDY and RYAN, Circuit Judges.
PER CURIAM.


1
Claimant Melvin Kirk appeals from the judgment of the United States District Court denying his request that the Secretary's denial of benefits be reversed.  Kirk brings this action under 42 U.S.C. Sec. 405(g) for review of a final decision of the Secretary of Health and Human Services denying his application for Social Security disability insurance benefits and supplemental security income benefits.  On appeal, Kirk argues that the district court erred in concluding that the Secretary's final decision denying his request for benefits is supported by substantial evidence.


2
Kirk filed his application for Social Security disability benefits on July 24, 1981, and filed an application for supplemental security income benefits on September 4, 1981.  Kirk claimed a disability by reason of injuries to his right knee and lower back.  Both applications were combined and denied initially and upon reconsideration.  Thereafter, Kirk requested a hearing before an administrative law judge which was conducted on January 19, 1982.  On July 26, 1982, the ALJ issued his decision, finding that Kirk was not entitled to Social Security disability benefits or supplemental security income benefits.  The ALJ's decision was subsequently affirmed by the Appeals Council on October 22, 1982.


3
Having exhausted all administrative remedies, Kirk filed a complaint in the United States District Court for the Southern District of Ohio.  On cross-motions for summary judgment, United States District Judge Hogan reviewed the record and the motions and found that the Secretary's decision was supported by substantial evidence in an opinion and order dated March 25, 1985.  This appeal followed.


4
For the reasons stated in the opinion of United States Senior District Judge Timothy S. Hogan, filed in the district court on March 25, 1985, the judgment of the district court is AFFIRMED.